Citation Nr: 1745705	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include hammer toes, pes planus, and bunions, claimed as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had honorable active service in the U.S. Army from May 1967 to December 1969, including in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a Travel Board hearing for this appeal.  A hearing was scheduled for April 2016, but the Veteran submitted a request to withdraw the hearing request prior to that date.  Thus, no hearing is needed.  

This issue was previously before the Board in August 2016, at which time it was remanded for additional development.  The Board also remanded claims of service connection for hypertension and erectile dysfunction; however, those claims were granted in an April 2017 rating decision.  Therefore, they are no longer on appeal before the Board.  

While the January 2010 rating decision denied the Veteran's claim of service connection for hammer toes, right foot, as secondary to service-connected diabetes, the evidence has shown that the Veteran claim is broader and encompasses all the diagnoses of disorders related to his feet.  In the August 2016 Board decision, the Board divided the Veteran's claims into two separate claims and recharacterized them as entitlement to service connection for residuals of necrotic tissue and hemorrhagic callus, distal right toe and entitlement to service connection for a foot condition, to include hammer toes, pes planus, and bunions, claimed as secondary to diabetes.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim should be liberally interpreted to include any disability that may reasonably be encompassed by the description of the condition, reported symptoms, and other evidence).  The former claim was granted, while the latter claim was remanded for additional development.  It is only the latter claim of service connection for a bilateral foot disorder that is presently before the Board.  

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's foot disabilities, including pes planus, hammer toes, and hallux valgus, are etiologically related to active duty service, or secondary to or made worse by his service-connected diabetes or peripheral neuropathies.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral foot disabilities, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in August 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records are negative for any evidence of injury, diagnosis, or treatment for his feet during service.  

In his March 2009 initial claim, the Veteran indicated that he desired service connection for a "toe condition," described as the second toe from the big toe on the right foot, as secondary to diabetes.  He again referenced this description in a June 2009 statement for his claim, but he also stated that he had undergone podiatric surgery and had been fitted for diabetic shoes to correct his hammer toes and a bunion condition.  The Veteran also submitted copies of his VA treatment records dated in 2008 and 2009 that noted a necrotic tissue and hemorrhagic callus on the end of his right third toe, i.e., the second toe from the big toe; as well as hammer toes, mallet toe, or claw toe of the right third toe; pes planus; bunions; and indicated that he had been issued diabetic shoes and orthopedic insert supports.  Further, the Veteran's wife submitted a statement on his behalf in October 2008 indicating that he had diabetes and that "black tips" would appear on his toes.  (As noted above, the problems involving the tissue of the right third toe has been separately service connected.)

The Veteran was afforded a VA examination in December 2009.  The VA examiner noted diagnoses of onychomycosis of the toenails of both feet and "hammer toes right 2nd through 5th toes on right foot, less likely than not related to diabetes." 

The January 2010 rating decision adjudicated the issue of service connection for hammer toes of the right foot, and the Veteran's January 2010 notice of disagreement and December 2010 substantive appeal (VA Form 9) also referenced hammer toes of the right foot.  

The Veteran underwent a VA examination of the feet in December 2016.  The examiner noted diagnoses of bilateral flat foot, hammer toes, and hallux valgus.  The Veteran reported that his flat feet and hammer toes were first noted in 1995 -1996.  The examiner noted 2008 as the year of diagnosis.  

The examiner opined that pes planus, hallux valgus, and hammer toes are less likely as not (less than 50/50 probability) caused by, or a result of, or aggravated by diabetes or related peripheral neuropathy of the lower extremities. In support of this opinion, the examiner stated "the development of pes planus, hallux valgus, and hammer toes are related to a structural abnormality of the intrinsic foot and is not related to diabetes or peripheral neuropathy. Diabetes can increase the risk of infection but not directly cause a structural abnormality."

In an addendum VA opinion issued in July 2017, the examiner stated that the Veteran has bilateral hammer toes, pes planus, and hallux valgus. He opined that these conditions were less likely than not proximately due to the Veteran's service connected disorders as he did "not see any documentation in the C-file to connect any of the Veteran's foot conditions to diabetes/nephropathy."  Additionally, the examiner opined that he did "not see any documentation that would suggest that the veteran's claimed foot conditions were aggravated beyond natural progression by diabetes/neuropathy."

There is no evidence, lay or medical, that the Veteran's foot disorders are etiologically related to his active service.  Therefore, service connection on a direct basis is denied.  

Additionally, the Board has considered whether service connection is warranted for pes planus, hallux vagus, and hammer toes (separate from what has already been service-connected) on a secondary basis, including as due to or aggravated by the Veteran's service-connected diabetes and/or peripheral neuropathies.  The Board finds that the preponderance of the evidence is against the claims.  The VA examiners noted that these disorders are structural disorders of the feet and not caused by or aggravated by diabetes or peripheral neuropathies.  Furthermore, the examiners did not find any evidence of aggravation due to the Veteran's service-connected disorders.   

The Board has considered the Veteran's lay statements in which he asserts his current foot problems are the result of his diabetes. However, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of his disabilities. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Therefore, the Board finds the objective expert opinions of the VA examiners to be more probative as to causation and aggravation.  

In sum, the competent evidence establishes it is less likely than not that any current foot disability was incurred in service or is secondary to or aggravated by his service-connected disorders.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply and the Veteran's claim is denied. See 38 U.S.C.A. § 5107.




ORDER

Service connection a bilateral foot condition, to include hammer toes, pes planus, and bunions, claimed as secondary to diabetes is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


